Exhibit 10.1

INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT AND ADDITIONAL CREDIT EXTENSION
AMENDMENT

Dated as of December 20, 2019

among

DUCOMMUN INCORPORATED,

as Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and an L/C Issuer,

TRUIST BANK

and

ROYAL BANK OF CANADA,

as Co-Syndication Agents,

BANK OF MONTREAL

and

BANK OF THE WEST,

as Co-Documentation Agents,

and

THE LENDERS PARTY HERETO

BofA SECURITIES, INC.,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

RBC CAPITAL MARKETS,1

as Joint Lead Arrangers and Joint Bookrunners

 

 

1 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT AND ADDITIONAL CREDIT EXTENSION
AMENDMENT

THIS INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT AND ADDITIONAL CREDIT
EXTENSION AMENDMENT dated as of December 20, 2019 (this “Agreement”) is entered
into among Ducommun Incorporated, a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders party hereto, and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer, have entered into
that certain Amended and Restated Credit Agreement dated as of November 21, 2018
(as amended or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, pursuant to Section 2.02(g) of the Credit Agreement, the Borrower has
requested that the Incremental Term Lenders provide a $140,000,000 Incremental
Term A Facility under the Credit Agreement; and

WHEREAS, such Incremental Term A Facility is being incurred pursuant to clause
(b) of the definition of “Incremental Amount” in Section 1.01 of the Credit
Agreement;

WHEREAS, the Incremental Term Lenders party hereto have agreed to provide a
$140,000,000 Incremental Term A Facility on the terms and conditions set forth
herein and to become an “Incremental Term Lender” under the Credit Agreement in
connection therewith;

WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the Borrower has
requested that the Revolving Facility Maturity Date be extended to December 20,
2024; and

WHEREAS, each Appropriate Lender (each an “Extending Lender”) has agreed to
extend its Revolving Facility Maturity Date to December 20, 2024 and to amend
the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Incremental Term Loan Lender Joinder Agreement.

(a) Each Incremental Term Lender severally agrees to make an Incremental Term A
Loan in a single advance to the Borrower on the date hereof in the amount of its
respective Incremental Term Commitment; provided, that, after giving effect to
such advances, the Outstanding Amount of all Incremental Term A Loans shall not
exceed the aggregate amount of the Incremental Term Commitments of the
Incremental Term Lenders. The Incremental Term Commitments of each of the
Incremental Term Lenders party hereto and the Applicable Percentage of such
Incremental Term A Facility for each of the Incremental Term Lenders party
hereto shall be as set forth on Schedule 1.01(b) attached hereto. The existing
Schedule 1.01(b) to the Credit Agreement shall be deemed to be amended to
include the information set forth on Schedule 1.01(b) attached hereto.



--------------------------------------------------------------------------------

(b) The Applicable Rate with respect to such Incremental Term A Facility shall
be the following percentages per annum, based upon the Consolidated Total Net
Adjusted Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b) of the Credit
Agreement:

 

Pricing Tier

  

Consolidated Total
Net Adjusted Leverage
Ratio

   Eurodollar Rate
Loans     Base Rate
Loans  

I

   > 4.50 to 1.0      2.50 %      1.50 % 

II

   < 4.50 to 1.0 but > 4.00 to 1.0      2.25 %      1.25 % 

III

   < 4.00 to 1.0 but > 3.00 to 1.0      2.00 %      1.00 % 

IV

   < 3.00 to 1.0 but > 2.00 to 1.0      1.75 %      0.75 % 

V

   < 2.00 to 1.0      1.50 %      0.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b) of the Credit Agreement; provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Pro Rata
Facilities Lenders, Pricing Tier I shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered in
accordance with Section 6.02(b) of the Credit Agreement, whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Total Net Adjusted Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from December 20, 2019 through the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) of the Credit Agreement for the fiscal quarter ending
December 31, 2019 shall be determined based upon Pricing Tier III.

(c) The Incremental Term Loan Maturity Date for such Incremental Term A Loan
shall be December 20, 2024.

(d) The Borrower shall repay the outstanding principal amount of such
Incremental Term A Loan in installments on the last Business Day of each March,
June, September and December and on the Incremental Term Loan Maturity Date for
such Incremental Term A Loan, in each case, in the respective amounts set forth
in the table below (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05), unless accelerated sooner pursuant to Section 8.02:

 

Payment Dates

  

Principal Amortization Payment
(% of Incremental Term A Facility Advanced)

March, 2020

   1.25%

June, 2020

   1.25%

September, 2020

   1.25%

 

2



--------------------------------------------------------------------------------

December, 2020    1.25% March, 2021    1.25% June, 2021    1.25% September, 2021
   1.25% December, 2021    1.25% March, 2022    1.25% June, 2022    1.25%
September, 2022    1.25% December, 2022    1.25% March, 2023    1.25% June, 2023
   1.25% September, 2023    1.25% December, 2023    1.25% March, 2024    1.25%
June, 2024    1.25% September, 2024    1.25% Incremental Term Loan Maturity Date
  

Outstanding Principal Balance

of Incremental Term A Loans

provided, however, that, the final principal repayment installment of such
Incremental Term A Loans shall be repaid on the Incremental Term Loan Maturity
Date for such Incremental Term A Loans and in any event shall be in an amount
equal to the aggregate principal amount of all Incremental Term A Loans
outstanding on such date.

(e) Each Incremental Term Lender (i) represents and warrants that (A) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Incremental Term Lender under the Credit Agreement, (B) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (C) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as an Incremental Term Lender and a Lender
thereunder and shall have the obligations of an Incremental Term Lender and a
Lender thereunder, (D) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to the
terms thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Incremental Term Lender, and (E) if it is a Foreign Lender, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement; and (ii) agrees that (A) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (B) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as an Incremental Term Lender and a Lender.

 

3



--------------------------------------------------------------------------------

(f) At the election of the Borrower, such Incremental Term A Facility shall not
be required to share ratably in any voluntary prepayments of the Term B Loans
made pursuant to Section 2.05(a)(i) of the Credit Agreement, but to the extent
such Incremental Term A Facility is prepaid pursuant to Section 2.05(a)(i) of
the Credit Agreement, such voluntary prepayment shall be applied to the
principal repayment installments thereof in the direct order of maturity or as
otherwise directed by the Borrower.

(g) Each of the Administrative Agent, the Borrower, and each Guarantor agrees
that, as of the date hereof, each Incremental Term Lender shall (i) be a party
to the Credit Agreement and the other Loan Documents, (ii) be an “Incremental
Term Lender” and a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents and (iii) have the rights and obligations of an Incremental
Term Lender and a Lender under the Credit Agreement and the other Loan
Documents.

(h) The address of each Incremental Term Lender for purposes of all notices and
other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Term Lender to the Administrative Agent.

2. Amendments. The Credit Agreement is hereby amended as follows:

(a) Clause (c) of the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

(c) with respect to Revolving Loans, Swingline Loans, Letter of Credit Fees and
the fees payable pursuant to Section 2.09(a), the following percentages per
annum, based upon the Consolidated Total Net Adjusted Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b):

 

Pricing Tier

  

Consolidated Total
Net Adjusted Leverage
Ratio

   Commitment Fee     Letter of
Credit Fee     Eurodollar Rate
Loans     Base Rate
Loans  

I

   > 4.50 to 1.0      0.275 %      2.50 %      2.50 %      1.50 % 

II

   < 4.50 to 1.0 but > 4.00 to 1.0      0.250 %      2.25 %      2.25 %     
1.25 % 

III

   < 4.00 to 1.0 but > 3.00 to 1.0      0.225 %      2.00 %      2.00 %     
1.00 % 

IV

   < 3.00 to 1.0 but > 2.00 to 1.0      0.200 %      1.75 %      1.75 %     
0.75 % 

V

   < 2.00 to 1.0      0.175 %      1.50 %      1.50 %      0.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Pro Rata Facilities Lenders, Pricing Tier I
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the first Business Day immediately following the date on which such Compliance
Certificate is delivered in accordance with Section 6.02(b), whereupon the
Applicable Rate shall be adjusted based upon the calculation of

 

4



--------------------------------------------------------------------------------

the Consolidated Total Net Adjusted Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from December 20, 2019 through the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b) for the fiscal quarter ending December 31,
2019 shall be determined based upon Pricing Tier III.

(b) The definition of “Revolving Facility Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Revolving Facility Maturity Date” means December 20, 2024; provided, that, if
such date is not a Business Day, the Revolving Facility Maturity Date shall be
the next preceding Business Day.

3. Notice. This Agreement constitutes notice of the Borrower’s request to
implement the Incremental Term A Facility and to extend the Revolving Facility
Maturity Date in accordance Sections 2.02(g) and 2.17 of the Credit Agreement
and the Administrative Agent agrees to such shorter period of notice.

4. Conditions Precedent. This Agreement shall be and become effective as of the
date hereof upon satisfaction of the following conditions:

(a) receipt by the Administrative Agent of executed counterparts of this
Agreement duly executed by the Borrower, the Guarantors, each Incremental Term
Lender, each Extending Lender, the Administrative Agent, the L/C Issuer and the
Swingline Lender;

(b) receipt by the Administrative Agent of an opinion or opinions of counsel for
the Loan Parties, dated the date hereof and addressed to the Administrative
Agent and the Lenders, in form and substance reasonably acceptable to the
Administrative Agent;

(c) receipt by the Administrative Agent of (i) copies of the Organization
Documents of each Loan Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable (or, as to
any such Organization Documents that have not been amended, modified or
terminated since the Closing Date (or, in the case of any Loan Party joined to
the Loan Documents after the Closing Date, since the date such Loan Party joined
the Loan Documents), a certification that such Organization Documents have not
been amended, modified or terminated since the Closing Date (or, in the case of
any Loan Party joined to the Loan Documents after the Closing Date, since the
date such Loan Party joined the Loan Documents) and remain in full force and
effect, and remain true and complete, in the form delivered to the
Administrative Agent on the Closing Date (or, in the case of any Loan Party
joined to the Loan Documents after the Closing Date, since the date such Loan
Party joined the Loan Documents), and certified by a secretary, assistant
secretary or other Responsible Officer of such Loan Party to be true and correct
as of the date hereof, (ii) such certificates of resolutions or other action,
incumbency certificates (including specimen signatures) and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement, and (iii) such documents and certifications as
the Administrative Agent may reasonably require to evidence that each Loan Party
is duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation;

 

5



--------------------------------------------------------------------------------

(d) receipt by the Administrative Agent of (i) a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by each Loan
Party relating thereto) and (ii) if such Mortgaged Property is a Flood Hazard
Property, (A) notices to (and confirmations of receipt by) such Loan Party as to
the existence of a special flood hazard and, if applicable, the unavailability
of flood hazard insurance under the National Flood Insurance Program and
(B) evidence of applicable flood insurance, if available, in each case in such
form, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent;

(e) receipt by the Administrative Agent of certificate dated as of the date
hereof and executed by a Responsible Officer of the Borrower certifying that
(i) no Default or Event of Default exists and (ii) the representations and
warranties contained in Article II and Article V of the Credit Agreement and the
other Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement;

(f) receipt by the Administrative Agent of a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to any the Incremental Term A
Facility (and assuming for such purposes that the Incremental Term A Facility is
fully drawn), the Loan Parties would be in compliance with the financial
covenant set forth in Section 7.11 of the Credit Agreement as of the most recent
fiscal quarter for which the Borrower was required to deliver financial
statements pursuant to Section 6.01(a) or Section 6.01(b) of the Credit
Agreement (it being understood and agreed that for purposes of calculating such
Consolidated Total Net Adjusted Leverage Ratio, the identifiable proceeds of
such Incremental Term A Facility (if any) that is incurred at such time shall
not qualify as “unrestricted cash and Cash Equivalents of the Loan Parties” for
the purposes of clause(a)(ii) of the definition of Consolidated Total Net
Adjusted Leverage Ratio);

(g) substantially simultaneously with the funding of the Incremental Term A
Loans, the Borrower shall have repaid $56,000,000.00 of the Term B Loans and an
approximately $58,500,000.00 of the Revolving Loans;

(h) (i) the Lenders shall have completed a due diligence investigation of the
Loan Parties with respect to OFAC, Foreign Corrupt Practices Act and “know your
customer” due diligence in scope, and with results, satisfactory to the Lenders
and the Loan Parties shall have provided to the Administrative Agent and the
Lenders the documentation and information that the Administrative Agent or such
Lender requests in order to comply with its obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act and (ii) if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, shall have delivered to each Lender
that so requests, a Beneficial Ownership Certification in relation to the
Borrower prior to the date hereof; and

 

6



--------------------------------------------------------------------------------

(i) receipt by the Administrative Agent and the Lenders of all fees required to
be paid on or prior to the Incremental Term Loan Effective Date, and receipt by
the Administrative Agent of all expenses (including the fees and expenses of
counsel (including any local counsel) for the Administrative Agent).

5. Post-Closing Obligations. To the extent not received on the date hereof, on
or prior to the date that is 60 days after the date hereof, the Administrative
Agent shall have received (a) fully executed and notarized amendments to
Mortgages, (b) modifications and date-down endorsements to, or replacement
policies for, the ALTA loan title insurance policies insuring the Mortgages in
form and substance reasonably satisfactory to the Administrative Agent and (c) a
customary opinion of counsel of the state of California reasonably satisfactory
to the Administrative Agent.

6. New Lenders.

(a) By execution of this Agreement, each Person identified as a “New Lender” on
the signature pages hereto that is not already a Lender under the Credit
Agreement (each such Person, a “New Lender”) hereby (i) acknowledges, agrees and
confirms that, by its execution of this Agreement, such New Lender shall be
deemed to be a party to the Credit Agreement as of the date hereof and a
“Lender” for all purposes of the Credit Agreement and shall have all of the
obligations of a Lender thereunder, and (ii) agrees to provide the Commitments
in the amount set forth on Schedule 1.01(b) attached hereto. Each New Lender
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions applicable to Lenders contained in the Credit
Agreement. Each New Lender acknowledges that it has a participation interest in
each Swingline Loan made prior to the date hereof and in each Letter of Credit
issued prior to the date hereof and any drawings thereunder.

(b) Each New Lender (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (B) it meets all the requirements to be an
Eligible Assignee under the terms of the Credit Agreement (subject to such
consents, if any, as may be required under the terms of the Credit Agreement),
(C) from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement and the other Loan Documents as a Lender thereunder and shall
have the obligations of a Lender thereunder, (D) it is sophisticated with
respect to decisions to become a Lender under the Credit Agreement and it is
experienced in transactions of this type, (E) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to the
terms of the Credit Agreement, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Agreement and to become a Lender under the Credit Agreement, (F) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
become a Lender under the Credit Agreement, and (G) if it is a Foreign Lender,
it has delivered any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by such New
Lender; and (ii) agrees that (A) it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (B) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

7



--------------------------------------------------------------------------------

(c) Each Loan Party agrees that, as of the date hereof, each New Lender shall
(i) be a party to the Credit Agreement, (ii) be a “Lender” for all purposes of
the Credit Agreement and the other Loan Documents, and (iii) have the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents.

(d) The address of each New Lender for purposes of 11.02 of the Credit Agreement
is as set forth in such New Lender’s Administrative Questionnaire delivered by
such New Lender to the Administrative Agent on or before the date hereof, or
such other address as shall be designated by such New Lender in accordance with
Section 11.02 of the Credit Agreement.

7. Reallocation. On the date hereof, the Revolving Loans and Revolving
Commitments made by the Lenders under the Credit Agreement shall be re-allocated
and restated among the Lenders so that, and Revolving Loans and Revolving
Commitments shall be made by the Lenders so that, as of the date hereof, the
respective Revolving Commitments of the Lenders shall be as set forth on
Schedule 1.01(b) attached hereto.

8. Miscellaneous.

(a) The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement shall
constitute a Loan Document.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

(c) The Borrower and the Guarantors hereby represent and warrant as follows:

(i) Each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(iii) The execution, delivery and performance by each Loan Party of this
Agreement does not and will not (A) contravene the terms of any of such Loan
Party’s Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
or (C) violate any Law, except in each case referred to in clause (B) or (C), to
the extent that failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(iv) No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement.

(d) The Loan Parties represent and warrant to the Lenders that (i) after giving
effect to this Agreement, the representations and warranties of the Borrower and
each other Loan Party contained in Article VI of the Credit Agreement or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection therewith, are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and (ii) after giving effect to this Agreement,
no event has occurred and is continuing which constitutes a Default or an Event
of Default.

(e) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(f) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING HERETO, AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     DUCOMMUN INCORPORATED,     a Delaware corporation     By:   /s/
Christopher D. Wampler     Name:   Christopher D. Wampler     Title:   V.P.,
Interim Chief Financial Officer and Treasurer, and Controller and Chief
Accounting Officer GUARANTORS:     DUCOMMUN AEROSTRUCTURES, INC.,     a Delaware
corporation     By:   /s/ Christopher D. Wampler     Name:   Christopher D.
Wampler     Title:   Vice President     COMPOSITE STRUCTURES, LLC,     a
Delaware limited liability company     By:   /s/ Christopher D. Wampler    
Name:   Christopher D. Wampler     Title:   Vice President and Treasurer    
DUCOMMUN AEROSTRUCTURES NEW YORK, INC.,     a New York corporation     By:   /s/
Christopher D. Wampler     Name:   Christopher D. Wampler     Title:   Vice
President     DUCOMMUN LABARGE TECHNOLOGIES, INC.,     an Arizona corporation  
  By:   /s/ Christopher D. Wampler     Name:   Christopher D. Wampler     Title:
  Vice President     DUCOMMUN AEROSTRUCTURES MEXICO, LLC,     a Delaware limited
liability company     By:   /s/ Christopher D. Wampler     Name:   Christopher
D. Wampler     Title:   Vice President

DUCOMMUN INCORPORATED

INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT AND ADDITIONAL CREDIT EXTENSION
AMENDMENT



--------------------------------------------------------------------------------

   

DUCOMMUN LABARGE TECHNOLOGIES, INC.,

a Delaware corporation

    By:   /s/ Christopher D. Wampler     Name: Christopher D. Wampler     Title:
Vice President    

LABARGE ACQUISITION COMPANY, INC.,

a Missouri corporation

    By:   /s/ Christopher D. Wampler     Name: Christopher D. Wampler     Title:
Vice President    

LS HOLDINGS COMPANY, LLC.,

a Delaware limited liability company

    By:   /s/ Christopher D. Wampler     Name: Christopher D. Wampler     Title:
Vice President    

LIGHTNING DIVERSION SYSTEMS, LLC,

a Delaware limited liability company

    By:   /s/ Christopher D. Wampler     Name: Christopher D. Wampler     Title:
Vice President    

CERTIFIED THERMOPLASTICS CO., LLC,

a Delaware limited liability company

    By:   /s/ Christopher D. Wampler     Name: Christopher D. Wampler     Title:
Vice President    

NOBLES PARENT INC.,

a Delaware corporation

    By:   /s/ Christopher D. Wampler     Name: Christopher D. Wampler     Title:
Vice President

DUCOMMUN INCORPORATED

INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT AND ADDITIONAL CREDIT EXTENSION
AMENDMENT



--------------------------------------------------------------------------------

   

NOBLES HOLDINGS INC.,

a Delaware corporation

   

By:

 

/s/ Christopher D. Wampler

    Name: Christopher D. Wampler     Title: Vice President    

NOBLES WORLDWIDE, INC.,

a Minnesota corporation

   

By:

 

/s/ Stephen G. Oswald

    Name: Stephen G. Oswald     Title: Chief Executive Officer

DUCOMMUN INCORPORATED

INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT AND ADDITIONAL CREDIT EXTENSION
AMENDMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE       AGENT:     BANK OF AMERICA, N.A.,     as Administrative
Agent     By:   /s/ Denise Jones     Name: Denise Jones     Title: Vice
President

DUCOMMUN INCORPORATED

INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT AND ADDITIONAL CREDIT EXTENSION
AMENDMENT



--------------------------------------------------------------------------------

LENDERS:

   

BANK OF AMERICA, N.A.,

    as an Incremental Term Lender, an Extending Lender, L/C Issuer and Swingline
Lender     By:    /s/ Angel Sutoyo     Name: Angel Sutoyo     Title: Senior Vice
President     CITY NATIONAL BANK,     as an Incremental Term Lender, an
Extending Lender and a New Lender     By:    /s/ Zohaib Amin     Name: Zohaib
Amin     Title: Vice President    

BANK OF MONTREAL,

    as an Incremental Term Lender, an Extending Lender and a New Lender     By:
   /s/ Patrick Hartweger     Name: Patrick Hartweger     Title: Managing
Director     TRUIST BANK,     as successor by merger to SunTrust Bank as an
Incremental Term Lender and an Extending Lender     By:    /s/ Anika Kirs    
Name: Anika Kirs     Title: Vice President     ROYAL BANK OF CANADA,     as an
Incremental Term Lender and an Extending Lender     By:    /s/ Richard C. Smith
    Name: Richard C. Smith     Title: Authorized Signatory     BANK OF THE WEST,
    as an Incremental Term Lender, an Extending Lender and a New Lender     By:
   /s/ Shikha Rehman     Name: Shikha Rehman     Title: Director

DUCOMMUN INCORPORATED

INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT AND ADDITIONAL CREDIT EXTENSION
AMENDMENT



--------------------------------------------------------------------------------

Schedule 1.01(b)

INITIAL COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Applicable
Percentage of
Revolving Facility     Incremental Term
Commitment for
Incremental Term A
Facility      Applicable
Percentage of
Incremental Term A
Facility  

Bank of America, N.A.

   $ 29,166,666.67        29.166666667 %    $ 40,833,333.33        29.166666664
% 

Truist Bank

   $ 20,833,333.33        20.833333333 %    $ 29,166,666.67        20.833333336
% 

Royal Bank of Canada

   $ 20,833,333.33        20.833333333 %    $ 4,166,666.67        2.976190479 % 

City National Bank

   $ 0.00        0.000000000 %    $ 25,000,000.00        17.857142857 % 

Bank of Montreal

   $ 16,666,666.67        16.666666667 %    $ 23,333,333.33        16.666666664
% 

Bank of the West

   $ 12,500,000.00        12.500000000 %    $ 17,500,000.00        12.500000000
%    

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 100,000,000.00        100.000000000 %    $ 140,000,000.00       
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 